Filed 8/10/16 Marriage of Quan CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



In re Marriage of BENJAMIN HOA AND
DORCAS SUN QUAN.

BENJAMIN HOA QUAN,
                                                                         E064202
         Appellant,
                                                                         (Super.Ct.No. FAMSS1205174)
v.
                                                                         OPINION
DORCAS SUN QUAN,

         Respondent.



         APPEAL from the Superior Court of San Bernardino County. Arthur Harrison,

Judge. Affirmed.

         Benjamin Hoa Quan, in pro. per., for Appellant.

         Dorcas Sun Quan, in pro. per., for Respondent.




                                                             1
      Benjamin Hoa Quan (Husband) appeals a postjudgment order of the superior court

refusing to modify or terminate an equalization award of $10,000 and modifying a

monthly spousal support award from $1,000 to $750 following dissolution of his

marriage to Dorcas Sun Quan (Wife).1 (Fam. Code, §§ 2550, 2601, 4320, 4330.)

Husband requests relief on the ground his assets and monthly income, as disclosed in his

financial declaration and an expert report ordered by the superior court under Evidence

Code section 730, were too low to support the awards.

      We affirm.

                                             I

                              FACTUAL BACKGROUND

      On February 10, 2014, the San Bernardino County Superior Court held a hearing

concerning the dissolution of the Quans’ 23 and one-half years’ marriage. The superior

court granted a decree of dissolution, awarded two marital businesses to Husband, and

ordered him to make an equalization payment of $10,000 to Wife. The superior court

also ordered spousal support in the amount of $1,000 a month beginning April 1, 2014.

The superior court entered judgment terminating the marriage on January 7, 2015.

      Before judgment issued, Husband sought modification of both the equalization

award and the spousal support award in the superior court. On June 5, 2014, the superior

court confirmed its findings at the February 10, 2014 hearing and ordered “[a]ll existing

      1   The parties represent themselves on appeal.



                                            2
orders shall remain in full force and effect.” However, the superior court indicated it

“may reconsider orders if and after a[n] E[vidence] C[ode section] 730 financial

evaluation has been completed.” Evidence Code section 730 permits the court “on its

own motion or on motion of any party” to “appoint one or more experts to investigate, to

render a report as may be ordered by the court, and to testify as an expert at the trial of

the action relative to the fact or matter as to which the expert evidence is or may be

required.” On September 3, 2014, the superior court appointed an expert to prepare a

financial report and ordered Husband “to report alleged addition[al] income from

petitioner to evaluator.”

       On January 16, 2014, the appointed expert, CPA Forensics Plus, LLP, submitted

to the parties a draft valuation and cash flow report “to determine the separate/community

value of the businesses known as Benco Insurance and Mission Realty and the current

cash flow.” “Benco is a small insurance business and Mission Realty is a property

management/real estate business.” Husband was the sole proprietor of both businesses.

At the time of valuation, Husband was the only employee of the businesses. However,

Wife testified she worked at the businesses until 2010. On value and cash flow, the

report concluded: “The annual current cash flow for Benco Insurance is $17,407 and the

current monthly cash flow for Benco Insurance is $1,451. The value of Benco Insurance

at 12/31/2014 is $41,449. [¶] The annual current cash flow for Mission Realty is $4,181

and the current monthly cash flow for Mission Realty is $348. The value of Mission

Realty [at] 12/31/2014 is $6,893.”

                                              3
       The parties contested whether Benco Insurance began operation before or after

their marriage. Husband represented to CPA Forensics Plus, LLC, that he started the

business before the marriage. Wife testified: “We were married in 1983 and . . . in 1983

Benco Insurance had not been started. At that time Benjamin Quan worked with

Farmers’ Insurance. . . . [¶] I think Benco Insurance was begun around 1990.”

       On July 29, 2015, Husband filed an income and expense declaration. The

declaration states Husband has $4,000 in bank accounts, $300 in personal property, and a

$3,000 average monthly income from Mission Realty and Benco Insurance. The

declaration also states Husband has $2,390 in total monthly expenses and owes $7,619 in

debts and installment payments.

       On July 31, 2015, the superior court held a hearing to consider Husband’s request

to modify the equalization and support awards. Husband relied on the expert financial

report and his own declaration. Wife presented evidence Husband’s income and expense

declaration omitted assets. She testified Husband owns a commercial building and has

proceeds from the sale of real estate that he deposited in a business account. Other

evidence at the hearing confirmed Wife’s testimony. Husband admitted to owning a

commercial building and testified he had purchased it for approximately $78,000 twenty




                                            4
years earlier.2 The expert financial report states “deposits in accounts [of Benco

Insurance] were higher than reported income (Exhibit 9). Limited detail was provided for

deposits but we were able to identify some large deposits as proceeds from sales of real

estate (personal) and transfers from personal bank account.” Wife directed the court’s

attention to the exhibit mentioned in the report. She testified: “[E]xhibit 9 in the [expert

report] . . . is very clear. In 2012 from January to December the total amount that Mr.

Quan input into his Benco Insurance Services account, $105,832. In 2013 he submitted

over $71,000. I can explain it for him. Yes, we sold properties because the total amount

for the sale of the house—the properties did not exceed $100,000. So in here it says for

at least $70,000 is unidentified deposits.”3

       After hearing evidence and argument, the superior court confirmed its judgment

with respect to the division of the marital property. The court directed that “the business

has to remain Mr. Quan’s” and found “[$]10,000 is appropriate” as an equalization


       2 Husband and Wife contest the value on the property. Husband contends it is
worth $18,000 and Wife contends it is worth about $93,000. In either event, it is an asset
not disclosed on Husband’s income and expense report.
       3  Exhibit 9 is not part of the record of appeal, though it was submitted separately
into evidence at the July 31, 2015 hearing. Consequently, we have only the summary of
its contents in the expert financial report and in Wife’s testimony. At the hearing,
Husband attempted to explain the deposits as representing rent money his real estate
company received from renters for payment to property owners, not his own assets.
However, this testimony concerned exhibit 12 to the expert financial report (also not in
the record on appeal) and exhibit 9 concerned funds in the account of Husband’s
insurance business, not his real estate business.



                                               5
payment to Wife. The superior court found “[t]he sole proprietorship was conducted—

actually commenced during marriage. The building of the business is a community asset

and the Court has information before it today that when you tally both businesses it’s in

excess of [$]40,000. Some of that has been subsequent to separation and the Court will

leave the equalization payment at [$]10,000.”

       The superior court decided to modify the spousal support award from $1,000 a

month to $750 a month. The court noted it had considered the Family Code section 4320

factors and made the following findings: “I think some support is necessary. This is a

long term marriage, 23 years and something. I recall 23 years and six months. The

marketable skills and assets of Mrs. Quan are limited. She utilizes the services of an

interpreter to a great extent. She does have an ability to converse in English to a limited

extent and that limits job opportunities to a great extent. [¶] Mr. Quan’s income. The

[Evidence Code section] 730 Evaluation provides some insight into that. I don’t believe

it’s complete by any means and it does indeed have assets that were neglected to be listed

on his Income and Expense Declaration including his vehicle, his commercial building,

and including the businesses are not listed on that, however, they have been addressed

separately with the [Evidence Code section] 730 Evaluation. [¶] The Court had selected

[$]1,000 primarily because it had been an actual failure by Mr. Quan by documentation

for the Court to set a realistic income, and the Court simply imputed some money. I

think there is an ability and I think there may be—it’s going to be the parties are going to

set spousal support at [$]750 per month at this point.”

                                             6
       Husband timely appealed the superior court order under Code of Civil Procedure

section 904.1, subdivision (a)(2). Wife did not appeal the order.

                                             II

                                      DISCUSSION

       A. Modification of Equalization Award

       Husband asks us to undertake an independent review of the superior court order

and “to eliminate or reduce . . . the equalization payment” of $10,000 to Wife as her

portion of the marital businesses.4

       Orders calculating and determining a division of community property are reviewed

under the substantial evidence standard. (In re Marriage of Zaentz (1990) 218
Cal. App. 3d 154, 162.) “We view the evidence in a light most favorable to respondent,

according the benefit of every reasonable inference and resolving all conflicts in favor of

the judgment below.” (Id. at pp. 162-163.) We will affirm the judgment if there is any

substantial evidence, contradicted or uncontradicted, which supports the court’s finding.

(Pusateri v. E. F. Hutton & Co. (1986) 180 Cal. App. 3d 247, 250.) We do not reweigh

the evidence on appeal and the appellant cannot reargue those factual issues decided

against it at the trial court. (Hasson v. Ford Motor Co. (1982) 32 Cal. 3d 388, 398-399,


       4  Husband asks us to take judicial notice of certain Social Security Administration
records and Wife asks us to take judicial notice of records from the San Bernardino
County Tax Collector and certain bank statements from an account of Benco Insurance.
We decline to take judicial notice of the submitted materials, which, in any event, would
not alter our decision. (Evid. Code, § 452, subd. (h).)



                                             7
overruled on other grounds in Soule v. General Motors Corp. (1994) 8 Cal. 4th 548, 574.)

An appellant challenging the sufficiency of the evidence has the burden to demonstrate

the order is not supported. (Foreman & Clark Corp. v. Fallon (1971) 3 Cal. 3d 875, 881.)

The same standards apply where the appellant represents himself on appeal. (McComber

v. Wells (1999) 72 Cal. App. 4th 512, 522-523.)

       Here, the superior court found the “sole proprietorship . . . commenced during

marriage . . . [and] [t]he building of the business is a community asset.” It also found

“when you tally both businesses [the value is] in excess of [$]40,000” that some of the

value “has been subsequent to separation.” We cannot disturb these findings because

they are based on substantial evidence. First, Wife testified that both businesses started

after the marriage. Though Husband contended he started Benco Insurance prior to the

marriage, the testimony of a single witness is sufficient to support a judgment or finding,

unless the testimony is physically impossible or its falsity is apparent without resorting to

inferences or deductions. (Dart Industries, Inc. v. Commercial Union Ins. Co. (2002) 28
Cal. 4th 1059, 1075.) Second, the expert financial analysis of the value and cash flow of

the businesses, which Husband presented to the superior court, concluded “[t]he value of

Benco Insurance at 12/31/2014 is $41,449 . . . [and] [t]he value of Mission Realty [at]

12/31/2014 is $6,893.” Thus, the superior court could reasonably conclude the

businesses were valued in excess of $40,000 and that their value until separation




                                              8
constituted a community asset subject to division. The equalization award of $10,000

gave Wife less than 25 percent of the value of the businesses as of December 31, 2014.5

We cannot, in the face of this evidence, conclude Husband is entitled to a reduction in the

amount of the equalization payment.6

       Husband contends we should reverse the superior court order on the equalization

award on the additional grounds that the court: (1) “either did not have the CPA Forensic

report in the court file or he did not have sufficient time to review and/or read through the

report,” and (2) became “distracted [by] the [Wife’s] many unrelated questions and/or

actions with a possibility of not enough focus on the [Evidence Code section] 730

Evaluation.” These are not grounds for reversing the superior court’s order. The record

establishes both that the superior court reviewed the expert financial report and that it

based its equalization order on the contents of the report. Those facts also demonstrate

the superior court was not distracted from the relevant evidence contained in the report by

irrelevant issues raised during the hearing.7 To the extent Husband means to contend the


       5 Husband contends there were “misstatements and/or misrepresentation(s)” made
concerning the equalization payment called for under a contested settlement between the
parties. However, when the superior court said the property settlement “called for an
equalization payment of [$]20,000 to Mrs. Quan,” Husband’s counsel said, “I believe
[$]10,000, Your Honor,” and Wife agreed.
       6 Wife did not appeal the equalization award, so we do not consider whether the
superior court set the award too low.
       7We granted Husband’s motion to submit a letter brief in lieu of oral argument.
There, Husband indicates he is “willing to pay the $10,000 equalization amount” in five

                                                                  [footnote continued on next page]


                                              9
trial court missed relevant evidence other than the evidence it noted at the hearing, he has

not identified any such omissions, and therefore has failed to meet his burden on appeal.8

(Landry v. Berryessa Union School Dist. (1995) 39 Cal. App. 4th 691, 699-700.)

        B. Modification of Spousal Support Award

        Husband also asks us to undertake an independent review of the superior court

order and “to eliminate or reduce the amount of spousal support” he must pay to Wife on

a monthly basis. Again, our review is more limited.

        “The trial court has broad discretion to decide whether to modify a spousal support

order. [Citation.]” (In re Marriage of Tydlaska (2003) 114 Cal. App. 4th 572, 575.)

“‘[T]he ultimate decision as to amount and duration of spousal support rests within its

broad discretion.’” (In re Marriage of Left (2012) 208 Cal. App. 4th 1137, 1150.) “A trial

court considering whether to modify a spousal support order considers the same criteria

set forth in Family Code section 4320 as it considered in making the initial order.” (In re

Marriage of West (2007) 152 Cal. App. 4th 240, 247.)



[footnote continued from previous page]
equal installments over 12 months. To the extent Husband is asking us to approve his
proposed payment plan, we decline. It is not our role to determine how judgments are
satisfied.
        8In his letter brief, Husband contends the expert financial analyst submitted a
revised report modifying its evaluation of the businesses to $33,078. However, the
revised report is not part of the record on appeal. Even if we credited the revised value,
the equalization award of $10,000 gave Wife less than one-third the value of the
businesses, which does not warrant reversal in Husband’s favor.



                                             10
       We review the superior court’s exercise of discretion in modifying spousal support

for abuse of discretion. “‘An abuse of discretion occurs “where, considering all the

relevant circumstances, the court has exceeded the bounds of reason or it can fairly be

said that no judge would reasonably make the same order under the same circumstances.”

[Citation.]’ [Citation.] We ‘“must accept as true all evidence tending to establish the

correctness of the trial judge’s findings, resolving all conflicts in the evidence in favor of

the prevailing party and indulging in all legitimate and reasonable inferences to uphold

the judgment.’”9 [Citation.]” (In re Marriage of Bower (2002) 96 Cal. App. 4th 893,

899.) The superior court “does not have discretion to ignore any relevant circumstance

enumerated in the statute. To the contrary, the trial judge must both recognize and apply

each applicable statutory factor in setting spousal support.” (In re Marriage of Cheriton

(2001) 92 Cal. App. 4th 269, 304.)

       Here, the superior court did not abuse its discretion in awarding $750 in monthly

spousal support to Wife. The superior court considered the relevant factors affecting

spousal support. The factors relevant to a decision whether to modify spousal support are

“the ability of the supporting party to pay; the needs of each party based on the standard

of living established during the marriage; the obligations and assets of each party; and the


       9   In his letter brief, Husband requests that we “modify the spousal support amount
to the $300’s range or lower with the same retroactive date.” We decline to do so. Our
role is to determine whether the superior court abused its discretion in setting the spousal
support amount, not to substitute our own judgment.



                                              11
balance of hardships to each party.” (In re Marriage of Bower, supra, 96 Cal.App.4th at

p. 899.) The superior court determined the parties could not sustain separately the

standard of living during the marriage. The court reasonably found Wife needed spousal

support based on her limited employment opportunities due to her problems

communicating in English.

       The superior court’s conclusion Husband could afford to pay $750 a month in

spousal support is also supported by substantial evidence under the Family Code section

4320 factors. Husband’s income and expense declaration states he receives an average

income of $3,000 a month from Mission Realty and Benco Insurance, has $2,390 in

monthly expenses, and has only $4,000 in bank accounts and $300 in personal property.

Though adding the spousal support award to Husband’s monthly expenses exceeds his

average income by $140, the trial court also found that Husband has “assets that were

neglected to be listed.” As discussed above, those assets include a commercial building

he purchased for $78,000 twenty years ago and proceeds from real estate sales Husband

deposited in business accounts. We cannot conclude, in the face of this evidence, that the

superior court abused its discretion in finding Husband had the ability to pay $750 a

month in spousal support.

       Husband claims “[t]he court simply imputed some money as basis in [its]

calculation.” This mischaracterizes the superior court’s remark. The court indicated it

“had selected [$]1,000” for spousal support at the February 10, 2014 hearing because of

an “actual failure by Mr. Quan [to provide] documentation for the Court to set a realistic

                                            12
income, and the Court simply imputed some money.” At the July 31, 2015 hearing, the

court used the new evidence to set a new (and lower) support amount.

       Our review of the record satisfies us that the superior court considered the relevant

factors under Family Code section 4320 and made findings supported by substantial

evidence in the record. In any event, Husband has identified no factors the superior court

failed to consider and no findings not supported by substantial evidence. He has

therefore failed to carry his burden to overcome the presumption that the superior court’s

order was correct and to demonstrate reversible error. (State Farm Fire & Casualty Co.

v. Pietak (2001) 90 Cal. App. 4th 600, 610.) We therefore conclude the trial court did not

abuse its discretion in ordering Husband to pay Wife $750 a month in spousal support.

       Finally, we note in his notice designating the record on appeal, Husband indicated

he intended to raise on appeal the fact that the parties “had a prior notarized final

settlement,” and would ask this court to “review and validate the agreement.” Husband

apparently meant a February 7, 2013 stipulation for judgment. One of its provisions is

that “[t]he petitioner and the respondent knowingly and intelligently waives [sic]

SPOUSAL SUPPORT.” At the July 31, 2015 hearing, the superior court held “the

waiver of spousal support by both of you is not an enforceable waiver. There’s

deficiencies in that. I will not allow that to be sustained. There’s inadequate advisals,

things of [that] nature. There’s simply a blank statement that we both waive spousal

support. There’s no inclusion that it be forever, things of that nature, and I don’t think

that’s sustainable.”

                                             13
       Husband did not raise this issue in his appellate briefs as a basis for reversing the

superior court order, did not provide a basis in the record for us to review the superior

court’s determination that the settlement agreement was unenforceable, and did not cite

to authority demonstrating prejudice as a result of the alleged error. Consequently,

Husband has not met his burden to overcome the presumption that the superior court

order is correct on this point. (Aguilar v. Avis Rent A Car System, Inc. (1999) 21 Cal. 4th
121, 132; McComber v. Wells, supra, 72 Cal.App.4th at pp. 522-523 [“‘[E]very brief

should contain a legal argument with citation of authorities on the points made. If none is

furnished on a particular point, the court may treat it as waived, and pass it without

consideration.’ [Citation.] Although [appellant] is representing herself in this appeal she

is not entitled to special treatment and is required to follow the rules”]; Cal. Rules of

Court, rule 8.204(a)(1)(C).)

       C. Ineffective Assistance of Counsel

       Husband contends he received ineffective assistance of counsel in the trial court

because his trial counsel “was not able to present pertinent information and/or evidence

he had in his possession during the subject hearing.”

       This is not a proper basis for overturning the superior court order. “[T]he general

rule is that there is no due process right to counsel in civil cases. [Citation.] Generally

speaking, the right to counsel has been recognized to exist only where the litigant may

lose his physical liberty if he loses the litigation.” (Walker v. State Bar (1989) 49 Cal. 3d
14
1107, 1116.) This principle extends to marriage dissolution disputes. (In re Marriage of

Campi (2013) 212 Cal. App. 4th 1565, 1575.)

       In any event, as we have discussed above, the record establishes that the superior

court reviewed and based its ruling on the expert financial report, which is the only

evidence Husband claims his attorney failed to submit to the superior court.

Consequently, Husband has identified no basis for finding ineffective assistance of

counsel.

                                            III

                                     DISPOSITION

       We affirm the judgment. Wife shall recover her costs on appeal.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS



                                                               SLOUGH
                                                                                            J.

We concur:


McKINSTER
                Acting P. J.


CODRINGTON
                          J.




                                            15